Supreme Court of Florida
                                   ____________

                                  No. SC19-2104
                                  ____________


        IN RE: AMENDMENTS TO FLORIDA RULE OF JUDICIAL
                    ADMINISTRATION 2.140.

                                  February 6, 2020

PER CURIAM.

      The Court, on its own motion, amends Florida Rule of Judicial

Administration 2.140 (Amending Rules of Court) to allow The Florida Bar’s rules

committees to propose and the Court to adopt procedural rule changes in a more

efficient, timely manner. See Fla. R. Jud. Admin. 2.140(d). We have jurisdiction.

See art. V, § 2(a), Fla. Const.

      Currently, under rule 2.140, The Florida Bar’s ten rules committees report,

on a staggered basis, the majority of their proposed rule changes to the Court in

scheduled regular-cycle reports filed every three years. See Fla. R. Jud. Admin.

2.140 (b)(1). Rule 2.140 also authorizes the committees to propose out-of-cycle

rule changes under a limited set of circumstances. See Fla. R. Jud. Admin.

2.140(e)(1), (2). After discussions with representatives of the Bar and the various
rules committees about ways to improve the rulemaking process, the Court has

determined that amending subdivision (b) (Schedule for Regular-Cycle Rules

Proposals) of rule 2.140 to do away with the set schedule for rules committee

reports and allow the committees to file rules proposals with the Court whenever a

committee determines rules changes are needed will streamline the process and

provide for more expeditious rule making. This change also should result in more

informative committee reports and responses to comments by helping to ensure

that the proposing committee’s chair and a majority of its members1 were involved

in the development of the rules proposals filed with the Court.

      Consistent with the amendments to subdivision (b) of rule 2.140, the Court

deletes, as unnecessary, subdivision (e)(2) of the rule, which provides for

nonemergency out-of-cycle rules proposals when out-of-cycle proposals are

sufficiently necessary to the administration of justice. As amended, subdivision (e)

of rule 2.140 will govern only rules reports filed using the committees’ fast-track

procedures, which are used for rule amendments that warrant expedited

consideration or are necessary due to changes in legislation. Amended subdivision

(e) also makes clear that fast-track reports filed in response to new legislation are




    1. See Fla. R. Jud. Admin. 2.140(a)(4) (providing that rules committee
members serve for three-year staggered terms).


                                         -2-
designed to ensure that ordinarily the proposed rules amendments can be adopted

before the effective date of the relevant legislation.

      The Court also amends subdivision (d) (Emergency Amendments by Court)

of rule 2.140 consistent with the Court’s current practices when amending court

rules on the Court’s own motion. The Court makes several other more minor

changes throughout rule 2.140.

      Accordingly, the Florida Rules of Judicial Administration are amended as

reflected in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The amendments

shall become effective June 1, 2020, at 12:01 a.m. Because the amendments were

not published for comment prior to their adoption, interested persons shall have

seventy-five days from the date of this opinion in which to file comments with the

Court.2 The Court specifically seeks comments and any suggested revisions to the


       2. All comments must be filed with the Court on or before April 21, 2020,
with a separate request for oral argument if the person filing the comment wishes
to participate in oral argument, which may be scheduled in this case. If filed by an
attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida
Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If
filed by a nonlawyer or a lawyer not licensed to practice in Florida, the comment
may be, but is not required to be, filed via the Portal. Comments filed via the
Portal must be submitted in Microsoft Word 97 or higher. See In re Electronic
Filing in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9,
2017). Any person unable to submit a comment electronically must mail or hand-
deliver the originally signed comment to the Florida Supreme Court, Office of the

                                          -3-
Court’s amendments to rule 2.140 from the Bar’s Rules of Judicial Administration

Committee.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration




Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.


                                      -4-
                                    APPENDIX

RULE 2.140.        AMENDING RULES OF COURT

      (a) Amendments Generally. The following procedure shall be followed
for consideration of rule amendments generally other than those adopted under
subdivisions (d), (e), (f), and (g):
            (1) ProposalsSuggestions for court rules, amendments to them, or
abrogation of them may be made by any person.
             (2) ProposalsRules suggestions shall be submitted to the clerk of
the supreme court, the committee chair(s) of a Florida Bar committee listed in
subdivision (a)(3), or the Bar staff liaison of The Florida Bar in writing and shall
include a general description of the proposed rule change or a specified proposed
change in content. The clerk of the supreme court shall refer proposals to the
appropriate committee under subdivision (a)(3).
             (3) – (7)    [No Change]
      (b)    Schedule for Regular-Cycle Rules Proposals.

            (1)    Each rules committee shallmay report all proposed rule changes
on a staggered basis (with the first cycle starting in 2006)to the supreme court
whenever the committee determines rule changes are needed. Reports shall be
made by the Criminal Procedure Rules Committee, the Traffic Court Rules
Committee, and the Juvenile Court Rules Committee in 2006; by the Civil
Procedure Rules Committee, the Probate Rules Committee, the Small Claims
Rules Committee, and the Code and Rules of Evidence Committee in 2007; and by
the Family Law Rules Committee, the Appellate Court Rules Committee, and the
Rules of Judicial Administration Committee in 2008. Thereafter, the cycle shall
repeat.
             (2) No later than June 15 of the year prior to each reporting year or
such other date as the board of governors of The Florida Bar may setBefore filing a
report of proposed rule changes with the supreme court, eachthe reporting
committee shall submit allthe proposed rule changes to the board of governors with
the committee’s final numerical voting record on each proposal.
Contemporaneously with reporting proposed rule changes to the board of
governors, eachthe committee report shall be furnished to the Speaker of the


                                         -5-
Florida House of Representatives, the President of the Florida Senate, and the
chairs of the House and Senate committees as designated by the Speaker and the
President, and published on the website of The Florida Bar, and in The Florida Bar
News. Any person desiring to comment upon proposed rule changes shall submit
written comments to the appropriate committee chair(s) no later than August 1 of
the year prior to each reporting yearas provided in the notice. EachThe committee
shall consider any comments submitted and thereafter report to the board of
governors, no later than October 31 of the year prior to each reporting year, any
revisions to the proposed rule changes. Contemporaneously with reporting any
revisions to the board of governors, eachthe committee's revised proposed rule
changes shall be furnished to the Speaker of the Florida House of Representatives,
the President of the Florida Senate, and the chairs of the House and Senate
committees as designated by the Speaker and the President, and published on the
website of The Florida Bar and in The Florida Bar News. Any person desiring to
comment thereafter shall submit written comments to the supreme court in
accordance with subdivision (b)(6).
             (3) No later than December 15 of the year prior to each reporting
year, tThe board of governors shall consider the proposals and shall vote on each
proposal to recommend acceptance, rejection, or amendment.
               (4) No later than February 1 of each reporting year, eachThe
committee and the executive director of The Florida Bar shall file athe report of
itsthe proposed rule changes with the supreme court. EachThe committee may
amend its recommendations to coincide with the recommendations of the board of
governors or may decline to do so or may amend its recommendations in another
manner. Any such amendments also shall also be reported to the supreme court.
The report and proposed rule changes must conform to the Guidelines for Rules
Submissions approved by administrative order and posted on the websites of the
supreme court and The Florida Bar. Consistent with the requirements that are fully
set forth in the Guidelines, the report shall include:
                   (A) – (G)    [No Change]
       The report and the proposed rule changes shall be filed with the supreme
court in an electronic format approved by the supreme court.
             (5) If oral argument is deemed necessary, the supreme court shall
establish a date in the month of June of each reporting year for oral argument on
the proposals. Notice of the oral argument on the proposals and a copy of the

                                       -6-
proposals shall be furnished to the affected committee chair(s) and vice chair(s),
the executive director and staff liaison of The Florida Bar, all members of the
Judicial Management Council, the clerk and chief judge of each district court of
appeal, the clerk and chief judge of each judicial circuit, the Speaker of the Florida
House of Representatives, the President of the Florida Senate, the chairs of the
House and Senate committees as designated by the Speaker and the President, and
any person who has asked in writing filed with the clerk of the supreme court for a
copy of the notice. The clerk may provide the notice electronically. The
recommendations or a resume of them shall be published on the websites of the
supreme court and The Florida Bar and in The Florida Bar News before the oral
argument or consideration of the proposals without oral argument. Notice of the
oral argument, if scheduled, shall also be published on the websites of the supreme
court.
              (6) Within the time allowed for comments set by the supreme
court, any person may file comments concerning the proposals. All comments and
other submissions by interested persons shall be filed with the clerk of the supreme
court and served on the chair(s) of the appropriate rules committee, the Bar staff
liaison, and on the proponent of the rule change if other than a member of the rules
committee. The chair(s) of the rules committee and the executive director of The
Florida Bar shall file a response to all comments within the time period set by the
court. All comments and other submissions regarding the rule change proposals
shall be filed in an approved electronic format with the supreme court. As soon as
practicable after the date of filing, the clerk of the supreme court shall publish on
the website of the supreme court all comments and the responses of the chair(s) of
the rules committee that have been filed concerning the rule change proposals. All
requests or submissions by a rules committee made in connection with a pending
rule change proposal shall be filed with the clerk of the supreme court and
thereafter published by the clerk of the supreme court on the websites of the
supreme court and The Florida Bar.
              (7) Opinions adopting the proposals should be issued in sufficient
time for the rule changes to take effect onRule changes adopted by the court shall
be made effective January 1 of the year following the reporting yeartheir adoption
or on such other date as may be requested by the committee or set by the court.
The supreme court may permit motions for rehearing to be filed on behalf of any
person who filed a comment, The Florida Bar, any bar association, and the affected
committee.


                                         -7-
      (c)    [No Change]
       (d) Emergency Amendments by Court. The supreme court, with or
without notice, may change court rules, on its own motion, at any time if an
emergency exists that does not permitwithout reference to the appropriatea rules
committee of The Florida Bar for recommendations. The rule changes must
conform to the Rules Style Guide contained in the Guidelines for Rules
Submissions approved by administrative order and posted on the websites of the
supreme court and The Florida Bar. The change may become effective
immediately or at a future time. In either event, the court shall give notice of and
fix a date for further consideration of the change. Any person may file comments
concerning the change, seeking its abrogation or a delay in the effective date, in
accordance with the procedures set forth in subdivision (b)(6). The court may
allow oral argument in support of such comments by The Florida Bar, by its
sections and committees, and by other bar associationson the proposal or change.
Notice of the oral argument, if scheduled, on the change and a copy of the change
shall be furnished to the affected committee chair(s) and vice chair(s), the
executive director and staff liaison of The Florida Bar, all members of the Judicial
Management Council, the clerk and chief judge of each district court of appeal, the
clerk and chief judge of each judicial circuit, the Speaker of the Florida House of
Representatives, the President of the Florida Senate, the chairs of the House and
Senate committees as designated by the Speaker and the President, and any person
who has asked in writing filed with the clerk of the supreme court for a copy of the
notice. The clerk may provide the notice electronically. Notice of the change shall
be published on the websites of the supreme court and The Florida Bar, and in The
Florida Bar News either before or after the change is adopted. Notice of the oral
argument, if scheduled, shall also be published on the website of the supreme
court.
     (e) Out-of-Cycle Committee ProposalsExpedited Proposals and
Proposals in Response to Legislative Changes by Rules Committees.
            (1) Emergency Proposals and Proposals in Response to
Legislative Changes. If, in the opinion of a committee, a proposal is of an
emergency naturewarrants expedited consideration or a rule amendment is
necessary due to changes in legislation, and the board of governors concurs,
proposals may be made at any time to the supreme court using the committees fast-
track procedures. The report and proposed rule changes may be filed without prior


                                        -8-
publication for comment and must conform to the Guidelines for Rules
Submissions approved by administrative order and posted on the websites of the
supreme court and The Florida Bar. The rules committees’ fast-track procedures
shall be used to address legislative changes to ensure that ordinarily any resulting
proposed rule amendments are filed with and can be adopted by the court before or
soon after the effective date of the legislation. If the court agrees that an emergency
existsa proposal warrants expedited consideration or a rule change is necessary due
to a legislative change, the court may publish the rule amendment for comment
after adopting it or may set a time for oral argument or for consideration of the
proposal without oral argument. Notice of the oral argument on the proposals, if
scheduled before or after adoption, and a copy of the proposals shall be furnished
to the affected committee chair(s) and vice chair(s), the executive director and the
staff liaison of The Florida Bar, all members of the Judicial Management Council,
the clerk and chief judge of each district court of appeal, the clerk and chief judge
of each judicial circuit, the Speaker of the Florida House of Representatives, the
President of the Florida Senate, the chairs of the House and Senate committees as
designated by the Speaker and the President, and any person who has asked in
writing filed with the clerk of the supreme court for a copy of the notice. The clerk
may provide the notice electronically. Prior to or after their adoption, the
recommendations or a resume of them shall be published on the websites of the
supreme court and The Florida Bar, and in The Florida Bar News. Any person may
file comments concerning the changes, in accordance with the procedures set forth
in subdivision (b)(6). Notice of the oral argument, if scheduled, shall also be
published on the website of the supreme court.
             (2) Non-Emergency Out-of-Cycle Proposals. If, in the opinion of
a committee, a proposal is not of an emergency nature, but is sufficiently necessary
to the administration of justice that it should not wait until the next regular-cycle
submission, and the board of governors concurs, proposals may be made out-of-
cycle at any time to the supreme court. The report and proposed rule changes must
conform to the Guidelines for Rules Submissions approved by administrative order
and posted on the websites of the supreme court and The Florida Bar. Such out-of-
cycle submissions must be published in The Florida Bar News and posted on the
website of The Florida Bar for comment, and such comment must be reviewed and
addressed by the committee prior to the out-of-cycle rule submission to the board
of governors to recommend acceptance, rejection, or amendment. If the supreme
court agrees that a proposal should be addressed before the next regular-cycle


                                         -9-
report, the supreme court may set a time for oral argument or for consideration of
the proposal without oral argument. Notice of the oral argument on the proposals,
if scheduled, and a copy of the proposals shall be furnished to the affected
committee chair(s) and vice chair(s), the executive director and the staff liaison of
The Florida Bar, all members of the Judicial Management Council, the clerk and
chief judge of each district court of appeal, the clerk and chief judge of each
judicial circuit, the Speaker of the Florida House of Representatives, the President
of the Florida Senate, the chairs of the House and Senate committees as designated
by the Speaker and the President, the person who initially proposed the matter to
the committee, and any person who has asked in writing filed with the clerk of the
supreme court for a copy of the notice. The clerk may provide the notice
electronically. The recommendations or a resume of them shall be published on the
websites of the supreme court and The Florida Bar, and in The Florida Bar News
for comment before the oral argument or consideration of the proposals without
oral argument. Any person may file comments concerning the proposals, in
accordance with the procedures set forth in subdivision (b)(6). Notice of the oral
argument, if scheduled, shall also be published on the website of the supreme
court.
       (f)    Request by Court. The supreme court may direct special
consideration of a proposal at times other than those specified in this rulerefer a
specific rules proposal or issue to a rules committee for consideration and may
require athe committee to report its recommendation with the recommendations of
the board of governors. All requests or submissions by a rules committee made in
connection with a request under this subdivision shall be filed with or submitted to
the clerk of the supreme court as provided in this subdivision.
             (1) Recommended Rule Changes. A rule change recommended in
response to a request under this subdivision shall be included in the rules
committee's next regular-cycle reported to the supreme court in accordance with
filed under subdivision (b), unless the court directs or the committee determines
and the board of governors agrees that the rule change should be submitted out of
cyclea proposed rule change warrants expedited consideration. If the committee
submits a recommended change out of cyclewarrants expedited consideration, the
procedures for out-of-cycle rule proposals under subdivision (e) procedures shall
apply,. except theA report filed under this subdivision shall state that it is filed in
response to a request by the court under this subdivision.



                                        - 10 -
      (2)   [No Change]
(g) – (h)   [No Change]


                    COMMITTEE NOTES
                          [No Change]




                             - 11 -